AMENDMENT NO. 2 TO SUBSCRIPTION AND PURCHASE AGREEMENT

This Amendment No. 2 (this “Amendment”) to the Subscription and Purchase
Agreement dated as of July 8, 2008, as previously amended by Amendment No. 1
dated February 20, 2009 (collectively, the “Agreement”), by and between
Clearant, Inc., a Delaware corporation (the “Company”), and CPI Investments,
Inc., an Arizona corporation (the “Purchaser”), is hereby entered into and
effective as of August 3, 2009. Capitalized terms not otherwise defined herein
have the meaning set forth in the Agreement.

1. Sections 2.2(c) and (d) of the Agreement are amended and restated in their
entirety as follows:

(c) On or before August 3, 2009, the Company shall deliver to the Purchaser a
Note in the form attached as Exhibit A hereto (the “Interim Note”) in the
principal amount of One Million Four Hundred Thousand Dollars ($1,400,000) upon
which shall be reflected all prior advances to the Company under this Agreement
for the First Tranche and the Second Tranche, plus funds totaling Six Hundred
Thousand Dollars ($600,000.00) (the “Third Tranche”) previously received as
follows: Sixty-Eight Thousand Six Hundred Sixty Dollars ($68,659.76) on
December 12, 2008; Fifty Thousand Dollars ($50,000.00) on January 8, 2009; One
Hundred Fifty-Five Thousand Sixty-Four Dollars ($155,064.43) on February 26,
2009; Seventy-Seven Thousand Four Hundred Dollars ($77,400.00) on March 12,
2009; Seventy-Five Thousand Nine Hundred Fifty-Six Dollars ($75,955.78) on
May 4, 2009; Sixty Thousand Three Hundred Forty-Four Dollars ($60,344.83) on
May 19, 2009; and One Hundred Twelve Thousand Five Hundred Seventy-Six Dollars
($112,575.20) on August 3,, 2009; and

(d) On or before October 31, 2009 the Company shall deliver to the Purchaser a
Note (the “Additional Note”) in the principal amount of Six Hundred Thousand
Dollars ($600,000) (the “Final Tranche”), for advances received as follows, One
Hundred Thousand Dollars ($100,000) on or before August 15, 2009 and One Hundred
Thousand Dollars ($100,000.00) on or before August 31, 2009 and Two Hundred
Thousand Dollars ($200,000.00) due on September 30, 2009 and Two Hundred
Thousand Dollars ($200,000) on or before October 31, 2009. After receiving the
complete Final Tranche, the Company shall deliver to the Purchaser a Note in the
principal amount of Two Million Dollars ($2,000,000), which shall replace the
Interim Note and the Additional Note, and reflect all consideration provided by
the Purchaser to the Company under this Agreement. Each of the financing
“tranches” described in Section 2.2 (a)-(d) are sometimes individually referred
to herein as a “Tranche” and collectively, the “Tranches.”

3. The Purchaser agrees that in the event that the Company’s net cash on hand
defined as gross cash on hand and in the bank less issued and outstanding checks
is less than $120,000.00 then the Purchaser agrees to postpone payment of
interest until such time as the balance is $120,000.00.

3.. The Company acknowledges that the Purchaser has fully funded the Third
Tranche as of August 3, 2009. The Company and the Purchaser each acknowledges
and agrees that the other party is not in material breach or default of the
Agreement.

4. The Company acknowledges that the Purchaser has validly deducted or otherwise
collected interest accrued on advances made pursuant to Tranches 1, 2 and 3. The
Company authorizes these deductions and/or collections and further agrees that
the Purchaser was entitled to take all deductions so taken notwithstanding that
the Purchaser was in default of the Agreement.

6. The Conversion Price for the Note to be issued under Section 2.2(d) shall the
weighted average market price of the Company’s shares over the preceding 10 days
prior to closing of the Final Tranche.

7. At the option of the Company, the Maturity Date of all outstanding Notes will
be three years from the closing date of funding of the Final Tranche.

8. Except as expressly set forth herein, the Agreement shall remain in full
force and effect, and is hereby ratified and affirmed in all respects.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

      CLEARANT, INC.   CPI INVESTMENTS, INC.
By: /s/ Jon Garfield
  By: /s/ Brian Cameron
 
   
Name: Jon Garfield
Title: Chief Executive Officer
  Name: Brian Cameron
Title: Chief Financial Officer

H:\2190\Centerpointe Amendment 2       v4

